DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on 7/15/2021.  
Claims 1, 3-5, 7, 8 and 10-14 are amended.
Claims 2, 6 and 9 are cancelled.
Claims 1, 3-5. 7, 8 and 10-15 are pending in the current application.
Drawings
The drawings received on 7/15/2021 are accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Franco Serafini on 10 August 2021. The application has been amended as follows: 
Replace claims 1, 8, 13 and 14 in their entirety with the claims below:
Claim 1.  A combination of a boat and outboard engine, comprising:
an outboard engine fastened to a transom of said boat in a prearranged position,
wherein said outboard engine is mounted so as to translate along an oblique path having,
a first motion component of vertical orientation in a direction away from or in proximity to a waterline of the boat, so as to have a smaller or greater propeller draft, and

said first and said second motion component being combined to produce the oblique path,
wherein a translation of said outboard engine along said oblique path is driven by fastening devices that fasten said outboard engine to said transom, and 
wherein said fastening devices comprise a plurality of plates, one of the plates being fixed to the transom and at least one of the plates being movable, the plates being disposed to slide on one another, the at least one movable plate sliding on the fixed plate along a plane parallel to a sectional longitudinal plane of the boat or perpendicular to the sectional longitudinal plane of the boat.
Claim 8.  A method of governing a boat comprising one or more outboard engines, the method comprising:
causing at least one of the outboard engines to translate in an oblique direction by displacing the at least one of the outboard engines along a path having a first motion component of vertical orientation in a direction away from or in proximity to a waterline of the boat and a second motion component of horizontal or longitudinal orientation in a direction away from or in proximity to a transom of the boat, and by combining said first and said second motion component to produce the oblique direction,
wherein causing the at least one of the outboard engines to translate in the oblique direction comprises causing fastening devices, which fasten the at least one outboard engine to said transom, to drive a translation of said outboard engine along said oblique direction, and 	
wherein said fastening devices comprise a plurality of plates, one of the plates being fixed to the transom and at least one of the plates being movable, the plates being disposed to slide on one another, the at least one movable plate sliding on the fixed plate along a plane parallel to a sectional longitudinal plane of the boat or perpendicular to the sectional longitudinal plane of the boat.
Claim 13. The method according to claim 8, wherein displacing the at least one of the outboard engines comprises displacing in combination with a steering rotation of 

Claim 14. A propulsion assembly for a boat comprising: 
one or more outboard engines;
one or more fastening devices that fasten the one or more outboard engines to a transom of the boat and that enable displacements of the one or more outboard engines along oblique predefined paths due to displacement actuators; and
a drive system configured to drive the displacement actuators of the one or more fastening devices, the drive system comprising a drive member operable by a user and a control unit adapted to receive drive signals generated by the drive member and to transform the drive signals into power signals adapted to supply the displacement actuators correspondingly to the power signals generated by the drive member, 
wherein the control unit is programmed to drive the displacement actuators to translate the one or more outboard engines in an oblique direction away from the transom whenever said one or more outboard engines are translated vertically in a direction away from a waterline surface, with smaller propeller draft, by combining a vertical translation with a horizontal translation of the one or more outboard engines, and
wherein the one or more fastening devices comprise a plurality of plates, one of the plates being fixed to the transom and at least one of the plates being movable, the plates being disposed to slide on one another, the at least one movable plate sliding on the fixed plate along a plane parallel to a sectional longitudinal plane of the boat or perpendicular to the sectional longitudinal plane of the boat.
Allowable Subject Matter
Claims 1, 3-5, 7, 8 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a combination of a boat and outboard engine where the outboard engine translates in planes perpendicular and parallel to a sectional longitudinal plane .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6132271 discloses movement of an outboard engine in an oblique path away from the transom of a boat.  US 4239172 discloses an outboard motor adjustable in the vertical and horizontal dimensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974.  The examiner can normally be reached on M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617